DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an Information Disclosure Statement filed 05/12/2022.
Claims 1-6, 8-10, 12-17, 19, and 20 are pending.
Claims 1-5, 8-10, and 12-16 are amended.
Claims 7, 11, and 18 are cancelled.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/12/2022.

Allowable Subject Matter

Claims 1-6, 8-10, 12-17, 19, and 20 are allowed as per the Notice of Allowance dated 04/28/2022.
The following is an examiner's statement of reasons for allowance:

	The references cited in the information disclosure statements dated 05/12/2022 were considered, however the references disclosed are not seen to specifically read or make obvious the entirety of the limitations and reasons cited in the reasons for allowance stated in the notice of allowance dated 04/28/2022, and thus said reasons are maintained.

It is for these reasons that the applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117